Citation Nr: 1601258	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  09-01 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969, and his decorations include the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, VA treatment records and the Veteran's testimony indicate potential unemployability due to his PTSD. See October 2014 hearing testimony. Based on these records, and for reasons explained in further detail below, the Board finds that the issue of entitlement to TDIU has been raised by the record. The title page has been updated accordingly.

The Board remanded the issues on appeal for additional development in May 2011. The directives having been substantially complied with the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2014. A transcript of the hearing is associated with the electronic claims file.

 The Board notes the Veteran previously had a Travel Board hearing in August 2010, before an Acting VLJ who was at the time no longer employed by the Board, and as such was given the opportunity for a new hearing. The Veteran elected such resulting in the October 2014 hearing.  

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required before the claims are decided. The Veteran contends he is entitled to an increased initial rating for his PTSD. Additionally, as discussed above the Veteran's unemployability and entitlement to TDIU has been raised by the record. A remand is necessary to obtain additional medical records, provide proper notice as to TDIU and a new VA examination. 

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2015). "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 
The Veteran indicated in October 2014 testimony that he received treatment from a private psychologist in 2013, during his divorce. See October 2014 hearing testimony. On remand, the Veteran should be asked to identify and authorize the release of any private treatment records. Additionally, the Veteran indicated receiving continued treatment and medication management from VA Joint Ambulatory Care Center in Pensacola, Florida. No VA treatment records after March 2011, relating to PTSD, are associated with the claims file. As the Veteran has identified potentially relevant treatment records to his PTSD claim a remand is necessary so appropriate attempts can be made to locate and obtain these records. 

TDIU is part and parcel of an initial rating claim and the Veteran through the record has claimed that he is unemployable at least in part due to his service-connected PTSD. The Veteran raised the issue of the TDIU matter in his October 2014 testimony before the undersigned VLJ. The Veteran indicated his PTSD makes it difficult to maintain employment and interact with others. See October 2014 hearing testimony. The Board finds the issue of entitlement to TDIU has been raised by the record. As a result, since it has just been determined that a claim for TDIU is part of the pending initial rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). Therefore, on remand the Veteran should be provided with proper notice of the evidence necessary to substantiate a claim of entitlement to TDIU.

Lastly, in the October 2014 hearing, before the undersigned VLJ, the Veteran testified that his PTSD symptoms have worsened since his most recent VA examination. A PTSD VA examination was most recently administered in June 2011. The Veteran indicated that since this VA examination he and his wife divorced, in part due to his PTSD symptoms. See October 2014 hearing testimony. The Veteran indicated having ongoing flashbacks and trouble sleeping which impacts his mood and interactions with others. In light of the Veteran's testimony regarding worsening of this disability, the Board finds that a current PTSD examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records to include from VA Joint Ambulatory Care Center in Pensacola, Florida from March 2011 forward. 

2. Contact the Veteran and request that he submit or authorize for release all private treatment records associated with his PTSD. Specifically, there is an indication that the Veteran underwent private treatment in 2013.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Provide the Veteran with appropriate notice of VA's duties to notify and to assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  He should also be asked to complete and return a TDIU claim form.

3. After performing the directives above, schedule the Veteran for a PTSD examination to determine the current severity of his service-connected PTSD. Relevant records in VBMS and Virtual VA must be made available to and reviewed by the examiner. The examiner should identify the manifestations of the Veteran's PTSD and the frequency and severity thereof. The examiner should also provide information concerning the functional impairment that results from PTSD that may affect the ability to function and perform tasks in a work setting.   

4. Thereafter, take any additional development action deemed warranted and readjudicate the issues on appeal, to include TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




